LDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 12 newly cancelled.
Claims 1, 3, 7, 16, 19, 24, 31, 34, 39 newly amended.
Claims 46-55 newly added. 
Claims 1-11, 13-17, 19-20, 24, 31-32, 34-35, 39, 46-55 pending.
Response to Arguments
Applicant's arguments filed 05/31/22 have been fully considered. 
Applicant’s arguments with respect to claim(s) 1, see remarks pg. 13-14, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the new grounds of rejection rely upon Kishigami to teach multiplying a first unscrambled signal by a first scrambling phase code ([0077-79] – “Phase rotation amount setter 104 sets phase rotation amounts for phase rotators 107 (in other words, phase rotation amounts corresponding to coded Doppler multiplexing transmission). Phase rotation amount setter 104 includes, for example, Doppler shift setter 105 and coder 106.”; [0307-314] – “phase rotation amount setter 104b in radar transmitter further includes random code applier 111… pseudo-random code sequence”) applying a third scrambling phase code to a first echo, ([0049] – “receives signals (radar reflected waves) reflected from a nearby object”)  where the third scrambling phase code is a conjugate of the first scrambling phase code. ([0194-195], [0355-0360] – “coded Doppler demultiplexer 212 performs a code separation process, as given by following equation 35/81… complex conjugate operator”)See updated rejections under 35 USC 103 for detailed analysis.
Applicant’s arguments with respect to claim(s) 16, see remarks pg. 14-15, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the new grounds of rejection rely upon Stettiner to teach the generation of first and second signals based on a window function ([0233, 0247] – “rather than apply a windowing function in the receive processing, it is applied in the transmitter to the transmitted chirps. In particular, the distribution of the frequency hopping sequence used in the transmitter is configured appropriately to reduce sidelobes in the residual range spectrum R.sub.ε without effecting the Doppler spectrum. Thus, the windowing is performed in the transmission stage rather than in the reception stage.”). See updated rejections under 35 USC 103 for detailed analysis.
Applicant’s arguments with respect to claim(s) 31, see remarks pg. 15-16, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the new ground of rejection relies upon Murakami to teach combining the first and second chirp cycles in a baseband prior to processing the first, second, third, and fourth signals for transmission (Fig. 29; [0195] – “In MIMO-OFDM transmission apparatus 2800, mapping section 2802 receives transmission data 2801 and frame configuration signal 113 as input and outputs baseband signal 103A of channel A, baseband signal 103B of channel B and baseband signal 103C of channel C”). See updated rejection under 35 USC 103 for detailed analysis.
Applicant's arguments with respect to claim 52, see remarks pg. 16, are not persuasive. Kishigami teaches circuitry to generate a first signal by multiplying a first unscrambled signal by a first scrambling phase code; ([0077-79] – “Phase rotation amount setter 104 sets phase rotation amounts for phase rotators 107 (in other words, phase rotation amounts corresponding to coded Doppler multiplexing transmission). Phase rotation amount setter 104 includes, for example, Doppler shift setter 105 and coder 106.”; [0307-314] – “phase rotation amount setter 104b in radar transmitter further includes random code applier 111… pseudo-random code sequence”)  and to apply a third scrambling phase code to a first echo signal, ([0049] – “receives signals (radar reflected waves) reflected from a nearby object”) the third scrambling phase code being a conjugate of the first scrambling phase code. ([0194-195], [0355-0360] – “coded Doppler demultiplexer 212 performs a code separation process, as given by following equation 35/81… complex conjugate operator”)See updated rejection under 35 USC 103 for detailed analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 4, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Millar (US 2019/0056478 Al) in view of Kishigami et al (US 2020/0393553 Al; hereinafter Kishigami).

Regarding claim 1,
Millar teaches:
An apparatus comprising: 
a phase code analyzer ([0045]; [0048] – phase adjustment module 164)
an antenna array controller to: ([0085] – to generate the chip signals, a controller ramp signal can be provided to a controllable oscillator, such as a voltage controlled oscillator (VCO).)
cause transmission of a first signal via a first transmitter of a radar antenna array to transmit the first signal, ([0003] – multiple linear FMCW chirp signals can be generated and transmitted concurrently or substantially concurrently from several transmit antennas) the first signal having a first duration and modulated across a first frequency range; ([0008] – each of a plurality of chirp signals emitted by the transmit antenna has a frequency which changes from a first predetermined frequency to a second predetermined frequency over a predetermined period of time.)
cause transmission of a second signal via a second transmitter of the radar antenna array to transmit the second signal, ([0014] – transmit antenna may include a plurality of transmit antennas) the second signal having a second duration and modulated across a second frequency range, (Id.; [0008] – each of a plurality of chirp signals) the first and second durations including an overlapping period of time, (Fig. 2; [0052-53] – durations of chirp signals 202 and 204 overlap during time interval T.sub.0 to T.sub.1 ) the first and second frequency ranges including an overlapping frequency range; and (Fig. 2; [0052-53] – frequency ranges of chirp signals 202 and 204 overlap between F.sub.2A and F.sub.1B)
a signal separation analyzer to: (Figs. 3, 3A, 3B)
determine the first echo corresponds to the first signal; and (Figs. 3, 3A, [0076, 0079] – receiver 319a receives first echo 302” produced by first signal 302 reflecting off an object and outputs 312a corresponding to first signal 302)
determine the second echo corresponds to the second signal (Figs. 3, 3A, [0076, 0079, 0080] – receiver 319b receives second echo 304” produced by second signal 304 reflecting off an object and outputs 314a corresponding to second signal 304; second echo 304” is also receiver 319a also receives second echo 304”)

Millar does not teach:
a phase code analyzer to:
generate a first signal by multiplying a first unscrambled signal by a first scrambling phase code; and
generate a second signal by multiplying a second unscrambled signal by a second scrambling phase code
the phase code analyzer to:
apply a third scrambling phase code to a first echo received at a receiver of the radar antenna array, the first echo produced by the first signal reflecting off an object, the third scrambling phase code is a conjugate of the first scrambling phase code; and 
apply a fourth scrambling phase code to a second echo received at the receiver, the second echo produced by the second signal reflecting off the object, the fourth scrambling phase code is a conjugate of the second scrambling phase code; and

Kishigami teaches:
a phase code analyzer to: 
generate a first signal ([0069] – “Radar transmitter 100 generates radar signals”) by multiplying a first unscrambled signal by a first scrambling phase code; and ([0077-79] – “Phase rotation amount setter 104 sets phase rotation amounts for phase rotators 107 (in other words, phase rotation amounts corresponding to coded Doppler multiplexing transmission). Phase rotation amount setter 104 includes, for example, Doppler shift setter 105 and coder 106.”; [0307-314] – “phase rotation amount setter 104b in radar transmitter further includes random code applier 111… pseudo-random code sequence”)
generate a second signal by multiplying a second unscrambled signal by a second scrambling phase code ([0080] – “phase rotation amounts corresponding to Doppler shift amounts and orthogonal code sequences are applied to radar transmission signals, which are then transmitted from plural transmit antennas 108 in a multiplexed manner”)
the phase code analyzer to:
apply a third scrambling phase code to a first echo received at a receiver of the radar antenna array, the first echo produced by the first signal reflecting off an object, ([0049] – “receives signals (radar reflected waves) reflected from a nearby object”) the third scrambling phase code is a conjugate of the first scrambling phase code; and ([0194-195], [0355-0360] – “coded Doppler demultiplexer 212 performs a code separation process, as given by following equation 35/81… complex conjugate operator”)
apply a fourth scrambling phase code to a second echo received at the receiver, the second echo produced by the second signal reflecting off the object, the fourth scrambling phase code is a conjugate of the second scrambling phase code; and ([0194] – “code separation process may be performed on, for example, all of nfd=l , ... , NnM for all the candidates of DopCase”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kishigami’s known technique to Millar’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Millar teaches a base MIMO system in which a phase shift is applied to transmitted signals; (2) Kishigami teaches a specific technique of implementing phase rotation through code; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system allowing for fewer Doppler multiplexes (see Kishigami [0083]); and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 2,
Millar in view of Kishigami teaches the invention as discussed and claimed above.
Millar in view of Kishigami does not explicitly teach:
The apparatus of claim 1, further including at least one of an angle of arrival analyzer to determine an elevation and azimuth of the object, a range analyzer to determine a range of the object, or a velocity analyzer to determine a velocity of the object.

Kishigami further teaches:
The apparatus of claim 1, further including at least one of an angle of arrival analyzer to determine an elevation and azimuth of the object, ([0051] – “performs, for example, spatial fast Fourier transform (FFT) processing (processing for direction of arrival estimation of the reflected waves)”) a range analyzer to determine a range of the object, ([0380] – “distance information R(f.sub.b) based on the beat frequency index”) or a velocity analyzer to determine a velocity of the object. [0381] – “Direction estimator 213c may output Doppler velocity information v.sub.d of the target detected,”) (As best interpreted by examiner, these limitations are listed in the alternative and only one is required by the claim)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kishigami’s known technique to Millar’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Millar teaches a base MIMO system in which a target is detected; (2) Kishigami teaches a technique of determining detected target information; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by providing more detailed detected target information and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 3,
Millar in view of Kishigami teaches the invention as discussed and claimed above:
Millar further teaches:
The apparatus of claim 1, further including a transmitter signal generator ([0008] – “signal sources coupled to at least one of the plurality of transmit signal path inputs and each of the signal sources configured to generate and provide a chirp signal to each of the plurality of transmit signal paths”) to generate the first and second signals to be modulated across the respective first and second frequency ranges at a same linear rate of change. ([0004] – chirp signals linearly changing (e.g., increasing or decreasing) in frequency, while maintaining the predetermined frequency separation such that they chirp in parallel. Also see [0009-0010].)

Regarding claim 4,
Millar in view of Kishigami teaches the invention as discussed and claimed above:
Millar further teaches:
The apparatus of claim 1, wherein the radar antenna array includes 
a plurality of transmitters to transmit a plurality of signals, the plurality of transmitters including the first and second transmitters and the plurality of signals including the first and second signals, ([0003] – multiple linear FMCW chirp signals can be generated and transmitted concurrently or substantially concurrently from several transmit antennas)
a waveform of the plurality of signals to enable a maximum unambiguous velocity detectable by the radar antenna array to remain substantially constant for different numbers of transmitters in the plurality of transmitters. (Because the first and second durations are overlapping in time, the chirp PRI can be much shorter compared to conventional TDM.  According to instant application’s specification, a much shorter PRI means that a much higher maximum unambiguous velocity is possible with higher numbers of transmitters when compared with a conventional TDM approach (see Paras. 0039-0047 )

Regarding claim 9,
Millar in view of Kishigami teaches the invention as discussed and claimed above:
Millar further teaches:
The apparatus of claim 1, wherein the antenna array controller is to initiate the transmission of the first (Fig. 2, element 202) and second signals (Fig. 2, element 204) at a same time, (Fig. 2, time t.sub.0 ) 
the first signal beginning at a first frequency and (Fig. 2, frequency F.sub.1A)
the second signal beginning at a second frequency, (Fig. 2, frequency F.sub2A)
the first frequency separated from the second frequency by a frequency offset value, (Fig. 2, frequency offset f.sub.x)
the frequency offset value (Fig. 2, f.sub.x)  being smaller than the first frequency range (Fig. 2, first frequency range = (F.sub.1B) – (F.sub.1A) ) and smaller than the second frequency range. (Fig. 2, second frequency range = (F.sub.2B) – (F.sub.2A))

Regarding claim 10,
Millar in view of Kishigami teaches the invention as discussed and claimed above:

Millar in view of Kishigami does not explicitly teach:
The apparatus of claim 9, wherein the frequency offset value corresponds to the first frequency range divided by a total number of transmitters in the radar antenna array.

A modification of the combination of Millar to use a frequency offset corresponding to the first frequency range divided by a total number of transmitters in the radar antenna array would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a constant frequency offset value selected in accordance with the number of chirp signals (see Millar [0074]) that still allows for frequency overlap (see Millar [0052-0053]); (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case a frequency offset less than or equal to the first frequency range divided by a total number of transmitters; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claims 11, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Kishigami as applied to claim 1 above, and further in view of Stettiner et al (US 20210156982 A1; hereinafter “Stettiner”).

Regarding claim 11,
Millar in view of Kishigami teaches the invention as discussed and claimed above:

Millar in view of Kishigami does not teach:
The apparatus of claim 1, further including a transmitter signal generator to generate the first and second signals based on a window function

Stettiner teaches:
The apparatus of claim 1, further including a transmitter signal generator to generate the first and second signals based on a window function ([0233, 0247] – “rather than apply a windowing function in the receive processing, it is applied in the transmitter to the transmitted chirps. In particular, the distribution of the frequency hopping sequence used in the transmitter is configured appropriately to reduce sidelobes in the residual range spectrum R.sub.ε without effecting the Doppler spectrum. Thus, the windowing is performed in the transmission stage rather than in the reception stage.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Stettiner’s known technique to Millar in view of Kishigami’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Millar in view of Kishigami teaches a base MIMO system in which windowing is used to suppress sidelobes (see Kishigami [0158]); (2) Stettiner teaches a specific technique of applying a window function prior to transmission; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by improving sidelobe performance without disturbing Doppler data processing (see Stettiner [0046]) and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 13,
Millar in view of Kishigami teaches the invention as discussed and claimed above:

Millar further teaches:
The apparatus of claim 1, further including: a virtual array generator to generate a virtual array matrix (Fig. 3B – synthesizes a virtual array in same way as instant application Fig. 3)

Millar in view of Kishigami does not teach:
The apparatus of claim 1, further including: a virtual array generator to generate a virtual array matrix based on range and velocity values calculated from an analysis of the first and second echoes, the virtual array matrix arranging the range and velocity values according to a virtual uniform rectangular antenna array; and 
an angle of arrival analyzer to estimate angle of arrival information associated with the object based on a fast Fourier transform analysis of the virtual array matrix. 

Stettiner teaches:
The apparatus of claim 1, further including: a virtual array generator to generate a virtual array matrix based on range and velocity values calculated from an analysis of the first and second echoes, the virtual array matrix arranging the range and velocity values according to a virtual uniform rectangular antenna array; and  ([0219] – Figs. 27a-c)
an angle of arrival analyzer to estimate angle of arrival information associated with the object based on a fast Fourier transform analysis of the virtual array matrix. ([0155] – “. The result of the modified Fourier transform is a fine range-Doppler map 220 which is subsequently input to downstream azimuth/elevation processing.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Stettiner’s known technique to Millar in view of Kishigami’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Millar in view of Kishigami teaches a base MIMO system in which a target detection, DOA, range, and velocity information is determined; (2) Kishigami teaches a technique of arranging a range-Doppler map and inputting range-Doppler map to azimuth/elevation processing (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by providing increased range resolution and range-Doppler visualization  and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 14,
Millar in view of Kishigami and further in view of Stettiner teaches the invention as discussed and claimed above:
Millar further teaches:
The apparatus of claim 13, further including a visualization generator to generate a nonuniform mapping of the angle of arrival information. ([0039] – This 2D-FFT (i.e., range-FFT followed by a Doppler-FFT) processing generates a two dimensional FFT grid and one such 2D FFT grid is generated for each transmitter/receiver pair; compare to instant application example visualization Figs. 19-20.)

Regarding claim 15,
Millar in view of Kishigami and further in view of Stettiner teaches the invention as discussed and claimed above:

Millar in view of Kishigami and further in view of Stettiner does not explicitly teach:
The apparatus of claim 14, wherein the nonuniform mapping corresponds to a polar grid.

	A modification of the combination of Miller in view of Stettiner to use polar coordinates to express the nonuniform mapping would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to express the 2D-FFT profile ; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case Cartesian, polar, or spherical coordinates; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim 16, 17, 19, 24, 51 rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Stettiner et al.
Regarding claim 16,
Millar teaches:
A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least:
Cause a first transmitter of a radar antenna array to transmit the first signal, ([0085] – to generate the chip signals, a controller ramp signal can be provided to a controllable oscillator, such as a voltage controlled oscillator (VCO).) the first signal having a first duration and modulated across a first frequency range; ([0008] – each of a plurality of chirp signals emitted by the transmit antenna has a frequency which changes from a first predetermined frequency to a second predetermined frequency over a predetermined period of time.)
Cause a second transmitter of the radar antenna array to transmit the second signal, ([0014] – transmit antenna may include a plurality of transmit antennas)  the second signal having a second duration and modulated across a second frequency range,  (Id.; [0008] – each of a plurality of chirp signals)
the first and second durations including an overlapping period of time, (Fig. 2; [0052-53] – durations of chirp signals 202 and 204 overlap during time interval T.sub.0 to T.sub.1 )
the first and second frequency ranges including an overlapping frequency range; (Fig. 2; [0052-53] – frequency ranges of chirp signals 202 and 204 overlap between F.sub.2A and F.sub.1B)
determine a first echo received at a receiver of the radar antenna array corresponds to the first signal, the first echo produced by the first signal reflecting off an object; (Figs. 3, 3A, [0076, 0079] – receiver 319a receives first echo 302” produced by first signal 302 reflecting off an object and outputs 312a corresponding to first signal 302)
and determine a second echo received at the receiver corresponds to the second signal, the second echo produced by the second signal reflecting off the object. (Figs. 3, 3A, [0076, 0079, 0080] – receiver 319b receives second echo 304” produced by second signal 304 reflecting off an object and outputs 314a corresponding to second signal 304; second echo 304” is also receiver 319a also receives second echo 304”)

Millar does not teach:
Generate first and second signals based on a window function;

Stettiner et al teaches:
Generate first and second signals based on a window function; ([0233, 0247] – “rather than apply a windowing function in the receive processing, it is applied in the transmitter to the transmitted chirps. In particular, the distribution of the frequency hopping sequence used in the transmitter is configured appropriately to reduce sidelobes in the residual range spectrum R.sub.ε without effecting the Doppler spectrum. Thus, the windowing is performed in the transmission stage rather than in the reception stage.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Stettiner’s known technique to Millar’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Millar teaches a base MIMO system in which windowing is used (see Millar [0067]); (2) Stettiner teaches a specific technique of applying a window function prior to transmission; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by improving sidelobe performance without disturbing Doppler data processing (see Stettiner [0046]) and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 17,
Millar in view of Stettiner teaches the invention as discussed and claimed above:

Stettiner further teaches:
The non-transitory computer readable medium of claim 16, wherein the instructions further cause the machine to determine a characteristic of the object, the characteristic of the object corresponding to at least one of elevation, azimuth, range, or velocity. ([0155] – “The result of the modified Fourier transform is a fine range-Doppler map 220 which is subsequently input to downstream azimuth/elevation processing.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Stettiner’s known technique to Millar’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Millar teaches a base MIMO system in which target detection is determined; (2) Stettiner teaches a technique of arranging a range-Doppler map and inputting range-Doppler map to azimuth/elevation processing (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by providing increased range resolution and range-Doppler visualization for the detected object and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 19,
Millar in view of Stettiner teaches the invention as discussed and claimed above:
Millar further teaches:
The non-transitory computer readable medium of claim 16, wherein the radar antenna array includes a plurality of transmitters to transmit a plurality of signals, the plurality of transmitters including the first and second transmitters and the plurality of signals including the first and second signals, ([0003] – multiple linear FMCW chirp signals can be generated and transmitted concurrently or substantially concurrently from several transmit antennas) the instructions to cause the machine to define a waveform for the plurality of signals to enable a maximum unambiguous velocity detectable by the radar antenna array to remain substantially constant for different numbers of transmitters in the plurality of transmitters. (By defining waveform such that first and second durations are overlapping in time, the chirp PRI can be much shorter compared to conventional TDM.  According to instant application’s specification, a much shorter PRI means that a much higher maximum unambiguous velocity is possible with higher numbers of transmitters when compared with a conventional TDM approach (see Paras. 0039-0047 )

Regarding claim 24,
Millar in view of Stettiner teaches the invention as discussed and claimed above:
Millar further teaches:
The non-transitory computer readable medium of claim 16, wherein the instructions further cause the machine to initiate the transmission of the first (Fig. 2, element 202)  and second signals (Fig. 2, element 204)  at a same time, (Fig. 2, time t.sub.0 )
the first signal to start at a first frequency and (Fig. 2, frequency F.sub.1A)
the second signal to start at a second frequency, (Fig. 2, frequency F.sub2A)
the first frequency separated from the second frequency by a frequency offset value, (Fig. 2, frequency offset f.sub.x)
the frequency offset value (Fig. 2, f.sub.x)  being smaller than the first frequency range (Fig. 2, first frequency range = (F.sub.1B) – (F.sub.1A)  and smaller than the second frequency range. (Fig. 2, second frequency range = (F.sub.2B) – (F.sub.2A))

Regarding claim 51,
Millar in view of Stettiner teaches the invention as discussed and claimed above:

Millar does not teach:
The non-transitory computer readable medium of claim 16, wherein the instructions cause the machine to: 
generate a virtual array matrix based on range and velocity values calculated from an analysis of the first and second echoes, the virtual array matrix arranging the range and velocity values according to a virtual uniform rectangular antenna array, the virtual uniform rectangular antenna array different than a physical arrangement of the first and second transmitters in the antenna array; and 
estimate angle of arrival information associated with the object based on a fast Fourier transform analysis of the virtual array matrix.

Stettiner further teaches:
The non-transitory computer readable medium of claim 16, wherein the instructions cause the machine to: 
generate a virtual array matrix based on range and velocity values calculated from an analysis of the first and second echoes, the virtual array matrix arranging the range and velocity values according to a virtual uniform rectangular antenna array, the virtual uniform rectangular antenna array different than a physical arrangement of the first and second transmitters in the antenna array; and ([0219] – Figs. 27a-c)
estimate angle of arrival information associated with the object based on a fast Fourier transform analysis of the virtual array matrix. ([0156] – “(2) elevation angle; and (3) azimuth angle”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Stettiner’s known technique to Millar’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Millar teaches a base MIMO system in which target detection information is determined; (2) Stettiner teaches a technique of arranging a range-Doppler map and inputting range-Doppler map to azimuth/elevation processing (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by providing increased range resolution and range-Doppler visualization of the detected object and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim 49 rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Stettiner as applied to claim 16 above, and further in view of Kishigami.

Regarding claim 49,
	Millar in view of Stettiner teaches the invention as claimed and discussed above. 
	Millar in view of Stettiner does not teach:
The non-transitory computer readable medium of claim 16, wherein the instructions cause the machine to: 
generate the first signal by multiplying a first unscrambled signal by a first scrambling phase code before transmission of the first signal; 
generate the second signal by multiplying a second unscrambled signal by a second scrambling phase code before transmission of the second signal; 
apply a third scrambling phase code to the first echo, the third scrambling phase code being a conjugate of the first scrambling phase code; and 
apply a fourth scrambling phase code to the second echo, the fourth scrambling phase code being a conjugate of the second scrambling phase code.

Kishigami teaches:
The non-transitory computer readable medium of claim 16, wherein the instructions cause the machine to: 
generate the first signal ([0069] – “Radar transmitter 100 generates radar signals by multiplying a first unscrambled signal by a first scrambling phase code before transmission of the first signal; ([0077-79] – “Phase rotation amount setter 104 sets phase rotation amounts for phase rotators 107 (in other words, phase rotation amounts corresponding to coded Doppler multiplexing transmission). Phase rotation amount setter 104 includes, for example, Doppler shift setter 105 and coder 106.”; [0307-314] – “phase rotation amount setter 104b in radar transmitter further includes random code applier 111… pseudo-random code sequence”)
generate the second signal by multiplying a second unscrambled signal by a second scrambling phase code before transmission of the second signal; ([0080] – “phase rotation amounts corresponding to Doppler shift amounts and orthogonal code sequences are applied to radar transmission signals, which are then transmitted from plural transmit antennas 108 in a multiplexed manner”)
apply a third scrambling phase code to the first echo, ([0049] – “receives signals (radar reflected waves) reflected from a nearby object”) the third scrambling phase code being a conjugate of the first scrambling phase code; and ([0194-195], [0355-0360] – “coded Doppler demultiplexer 212 performs a code separation process, as given by following equation 35/81… complex conjugate operator”)
apply a fourth scrambling phase code to the second echo, the fourth scrambling phase code being a conjugate of the second scrambling phase code. ([0194] – “code separation process may be performed on, for example, all of nfd=l , ... , NnM for all the candidates of DopCase”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kishigami’s known technique to Millar in view of Stettiner’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Millar in view of Stettiner teaches a base MIMO system in which a phase shift is applied to transmitted signals; (2) Kishigami teaches a specific technique of implementing phase rotation through code; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system allowing for fewer Doppler multiplexes (see Kishigami [0083]); and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claims 1, 5, 6, 7 rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al (US 2012/0146844 Al; hereinafter “Stirling-Gallacher”) in view of Kishigami.

Regarding claim 1,
Stirling-Gallacher teaches:
An apparatus comprising: 
an antenna array controller to: ([0065] – controller 65 )
cause transmission of a first signal via a first transmitter ([0065] – transmit antenna 61) of a radar antenna array to transmit the first signal, the first signal having a first duration and modulated across a first frequency range (Fig. 9; [0065] – transmit signal T61)
cause transmission of a second signal via a second transmitter ([0065] – transmit antenna 62) of the radar antenna array to transmit the second signal, the second signal having a second duration and modulated across a second frequency range, (Fig. 9; [0065] – transmit signal T62) the first and second durations including an overlapping period of time, ([0065] – transmit signals T61, T62 are sent with a small time offset T.sub.0 from each other and therefore overlap in time) the first and second frequency ranges including an overlapping frequency range; and (Fig. 10; [0067] – same transmit signals (same pulses)… used for each of the transmit antennas… each transmit antenna or each group of transmit antennas transmits a different transmit signal, in particular comprising pulses covering a different bandwidth and/or being differently frequency modulated, which further helps to distinguish the different receive signals.)
a signal separation analyzer to: ([0068] – receive signal R61)
determine the first echo corresponds to the first signal; and  ([0068] – first transmit signal T61 and reception of radiation of said first transmit signal by at least one receive antenna 63, 64 due to the length of the signal path from said first transmit antenna 61 to said at least one receive antenna 63, 64 and any movement of the object 1 reflecting said first transmit signal T61.)
determine the second echo received at the receiver corresponds to the second signal. ([0068] – same determining step as discussed supra for first signal/echo, i.e. second transmit signal T62 and reception of radiation of said second transmit signal by at least one receive antenna 63, 64 due to the length of the signal path from said second transmit antenna 62 to said at least one receive antenna 63, 64 and any movement of the object 1 reflecting said second transmit signal T62.)

Stirling-Gallacher does not teach:
a phase code analyzer to:
generate a first signal by multiplying a first unscrambled signal by a first scrambling phase code; and
generate a second signal by multiplying a second unscrambled signal by a second scrambling phase code
the phase code analyzer to:
apply a third scrambling phase code to a first echo received at a receiver of the radar antenna array, the first echo produced by the first signal reflecting off an object, the third scrambling phase code is a conjugate of the first scrambling phase code; and 
apply a fourth scrambling phase code to a second echo received at the receiver, the second echo produced by the second signal reflecting off the object, the fourth scrambling phase code is a conjugate of the second scrambling phase code; and

Kishigami teaches:
a phase code analyzer to: 
generate a first signal ([0069] – “Radar transmitter 100 generates radar signals”) by multiplying a first unscrambled signal by a first scrambling phase code; and ([0077-79] – “Phase rotation amount setter 104 sets phase rotation amounts for phase rotators 107 (in other words, phase rotation amounts corresponding to coded Doppler multiplexing transmission). Phase rotation amount setter 104 includes, for example, Doppler shift setter 105 and coder 106.”; [0307-314] – “phase rotation amount setter 104b in radar transmitter further includes random code applier 111… pseudo-random code sequence”)
generate a second signal by multiplying a second unscrambled signal by a second scrambling phase code ([0080] – “phase rotation amounts corresponding to Doppler shift amounts and orthogonal code sequences are applied to radar transmission signals, which are then transmitted from plural transmit antennas 108 in a multiplexed manner”)
the phase code analyzer to:
apply a third scrambling phase code to a first echo received at a receiver of the radar antenna array, the first echo produced by the first signal reflecting off an object, ([0049] – “receives signals (radar reflected waves) reflected from a nearby object”) the third scrambling phase code is a conjugate of the first scrambling phase code; and ([0194-195], [0355-0360] – “coded Doppler demultiplexer 212 performs a code separation process, as given by following equation 35/81… complex conjugate operator”)
apply a fourth scrambling phase code to a second echo received at the receiver, the second echo produced by the second signal reflecting off the object, the fourth scrambling phase code is a conjugate of the second scrambling phase code; and ([0194] – “code separation process may be performed on, for example, all of nfd=l , ... , NnM for all the candidates of DopCase”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kishigami’s known technique to Stirling-Gallacher’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Stirling-Gallacher teaches a base multiplexed MIMO transmission; (2) Kishigami teaches a specific technique of multiplexing transmission by implementing phase rotation through code; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system allowing for more accurate sensing; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 5, 
Stirling-Gallacher in view of Kishigami teaches the invention as claimed and discussed above.
Stirling-Gallacher further teaches:
The apparatus of claim 1, further including a transmitter signal generator to define a time delay between initiation of the transmission of the first signal and initiation of the transmission of the second signal, ([0065] – transmit signals T61, T62 are sent with a small time offset T.sub.0 from each other; [0070] – time delay delta.t is used… for the control of the time offset T.sub.0) 
the time delay being shorter than the first duration ([0066] – time offset T.sub.0 is controlled to be smaller than the time duration T.sub.b of a complete frequency modulated pulse of said first transmit signal T61.) and shorter than the second duration. ([0067] – same transmit signals (same pulses)… used for each of the transmit antennas. Because the first duration is equal to the second duration, a time delay shorter than first duration is also shorter than second duration.)

Regarding claim 6,
Stirling-Gallacher in view of Kishigami teaches the invention as claimed and discussed above.

Stirling-Gallacher does not explicitly teach:
the time delay corresponds to the first duration divided by a total number of transmitters in the radar antenna array

A modification of the combination of Stirling-Gallacher to use a time delay corresponding to the first duration divided by a total number of transmitters in the radar antenna array would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a time offset between delta.t (time delay between transmission of the first transmit signal T61 and reception of radiation of said first transmit signal) and T.sub.b (the time duration of a complete frequency modulated pulse of said first transmit signal T61) (see Stirling-Gallacher [0066]); (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, same as (1); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 7, 
Stirling-Gallacher teaches the invention as claimed and discussed above.
Stirling-Gallacher further teaches:
The apparatus of claim 1, wherein the antenna array controller is to: 
cause transmission of the first and second signals during a first chirp cycle, the second duration of the second signal to extend beyond an end of the first chirp cycle; and 
cause transmission of third and fourth signals during a second chirp cycle following the first chirp cycle, the third signal corresponding to a second instance of the first signal transmitted from the first transmitter, the fourth signal corresponding to a second instance of the second signal from the second transmitter, a beginning of the second chirp cycle corresponding to the end of the first chirp cycle such that an ending of the second signal occurs during the second chirp cycle. (Fig. 9 – see annotations below) 

    PNG
    media_image1.png
    423
    847
    media_image1.png
    Greyscale


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher in view of Kishigami  as applied to claim 7 above, and further in view of Murakami et al (US 9048988 B2; hereinafter “Murakami”).

Regarding claim 8, 
Stirling-Gallacher in view of Kishigami teaches the invention as claimed and discussed above.
Stirling-Gallacher in view of Kishigami does not teach:
The apparatus of claim 7, further including a transmitter signal generator to stitch the first and second chirp cycles together in a baseband prior to processing the first, second, third, and fourth signals for transmission. 

Murakami teaches:
The apparatus of claim 7, further including a transmitter signal generator to stitch the first and second chirp cycles together in a baseband prior to processing the first, second, third, and fourth signals for transmission. (Fig. 29; [0195] – “In MIMO-OFDM transmission apparatus 2800, mapping section 2802 receives transmission data 2801 and frame configuration signal 113 as input and outputs baseband signal 103A of channel A, baseband signal 103B of channel B and baseband signal 103C of channel C”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Murakami’s known technique to Stirling-Gallacher in view of Kishigami’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Stirling-Gallacher in view of Kishigami teaches a base multiplexed MIMO system; (2) Murakami teaches a specific technique of implementing baseband signal prior to transmission in multiplexed MIMO (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more efficient system and; (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim 16, 20, 51 rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher in view of Stettiner.

Regarding claim 16,
Stirling-Gallacher teaches:
A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least:
cause a first transmitter ([0065] – transmit antenna 61) of a radar antenna array to transmit the first signal, the first signal having a first duration and modulated across a first frequency range; (Fig. 9; [0065] – transmit signal T61)
cause a second transmitter ([0065] – transmit antenna 62)  of the radar antenna array to transmit the second signal, the second signal having a second duration and modulated across a second frequency range, (Fig. 9; [0065] – transmit signal T62; [0067] – each transmit antenna or each group of transmit antennas transmits a different transmit signal, in particular comprising pulses covering a different bandwidth and/or being differently frequency modulated, which further helps to distinguish the different receive signals.)
the first and second durations including an overlapping period of time, ([0065] – transmit signals T61, T62 are sent with a small time offset T.sub.0 from each other and therefore overlap in time)
the first and second frequency ranges including an overlapping frequency range; (Fig. 10; [0067] – same transmit signals (same pulses)… used for each of the transmit antennas)
determine a first echo received at a receiver of the radar antenna array corresponds to the first signal, the first echo produced by the first signal reflecting off an object; ([0068] – first transmit signal T61 and reception of radiation of said first transmit signal by at least one receive antenna 63, 64 due to the length of the signal path from said first transmit antenna 61 to said at least one receive antenna 63, 64 and any movement of the object 1 reflecting said first transmit signal T61.)
and determine a second echo received at the receiver corresponds to the second signal, the second echo produced by the second signal reflecting off the object. ([0068] – same determining step as discussed supra for first signal/echo, i.e. second transmit signal T62 and reception of radiation of said second transmit signal by at least one receive antenna 63, 64 due to the length of the signal path from said second transmit antenna 62 to said at least one receive antenna 63, 64 and any movement of the object 1 reflecting said second transmit signal T62.)

Stirling-Gallacher does not teach:
Generate first and second signals based on a window function;

Stettiner et al teaches:
Generate first and second signals based on a window function; ([0233, 0247] – “rather than apply a windowing function in the receive processing, it is applied in the transmitter to the transmitted chirps. In particular, the distribution of the frequency hopping sequence used in the transmitter is configured appropriately to reduce sidelobes in the residual range spectrum R.sub.ε without effecting the Doppler spectrum. Thus, the windowing is performed in the transmission stage rather than in the reception stage.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Stettiner’s known technique to Stirling Gallacher’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Stirling-Gallacher in view of teaches a base multiplexed MIMO system; (2) Stettiner teaches a specific technique of applying a window function prior to transmission in multiplexed MIMO systems; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by improving sidelobe performance without disturbing Doppler data processing (see Stettiner [0046]) and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 20,
Stirling-Gallacher in view of Stettiner teaches the invention as discussed and claimed above:
Stirling-Gallacher further teaches:
The non-transitory computer readable medium of claim 16, wherein the instructions further cause the machine to initiate the transmission of the second signal a time delay after initiation of the transmission of the first signal, ([0065] – transmit signals T61, T62 are sent with a small time offset T.sub.0 from each other; [0070] – time delay delta.t is used… for the control of the time offset T.sub.0)
the time delay being shorter than the first duration ([0066] – time offset T.sub.0 is controlled to be smaller than the time duration T.sub.b of a complete frequency modulated pulse of said first transmit signal T61.) and shorter than the second duration. ([0067] – same transmit signals (same pulses)… used for each of the transmit antennas. Because the first duration is equal to the second duration, a time delay shorter than first duration is also shorter than second duration.)

Regarding claim 51,
Stirling-Gallacher in view of Stettiner teaches the invention as discussed and claimed above:

Stirling-Gallacher does not teach:
The non-transitory computer readable medium of claim 16, wherein the instructions cause the machine to: 
generate a virtual array matrix based on range and velocity values calculated from an analysis of the first and second echoes, the virtual array matrix arranging the range and velocity values according to a virtual uniform rectangular antenna array, the virtual uniform rectangular antenna array different than a physical arrangement of the first and second transmitters in the antenna array; and 
estimate angle of arrival information associated with the object based on a fast Fourier transform analysis of the virtual array matrix.

Stettiner further teaches:
The non-transitory computer readable medium of claim 16, wherein the instructions cause the machine to: 
generate a virtual array matrix based on range and velocity values calculated from an analysis of the first and second echoes, the virtual array matrix arranging the range and velocity values according to a virtual uniform rectangular antenna array, the virtual uniform rectangular antenna array different than a physical arrangement of the first and second transmitters in the antenna array; and ([0219] – Figs. 27a-c)
estimate angle of arrival information associated with the object based on a fast Fourier transform analysis of the virtual array matrix. ([0156] – “(2) elevation angle; and (3) azimuth angle”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Stettiner’s known technique to Stirling-Gallacher’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Stirling-Gallacher teaches a base MIMO system in which object imaging occurs; (2) Stettiner teaches a technique of arranging a range-Doppler map and inputting range-Doppler map to azimuth/elevation processing (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by providing increased information of the imaged object and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim 49 rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher in view of Stettiner as applied to claim 16 above, and further in view of Kishigami.

Regarding claim 49,
	Stirling-Gallacher in view of Stettiner teaches the invention as claimed and discussed above. 

	Stirling-Gallacher in view of Stettiner does not teach:
generate the first signal by multiplying a first unscrambled signal by a first scrambling phase code before transmission of the first signal; 
generate the second signal by multiplying a second unscrambled signal by a second scrambling phase code before transmission of the second signal; 
apply a third scrambling phase code to the first echo, the third scrambling phase code being a conjugate of the first scrambling phase code; and 
apply a fourth scrambling phase code to the second echo, the fourth scrambling phase code being a conjugate of the second scrambling phase code.

Kishigami teaches:
The non-transitory computer readable medium of claim 16, wherein the instructions cause the machine to: 
generate the first signal ([0069] – “Radar transmitter 100 generates radar signals) by multiplying a first unscrambled signal by a first scrambling phase code before transmission of the first signal; ([0077-79] – “Phase rotation amount setter 104 sets phase rotation amounts for phase rotators 107 (in other words, phase rotation amounts corresponding to coded Doppler multiplexing transmission). Phase rotation amount setter 104 includes, for example, Doppler shift setter 105 and coder 106.”; [0307-314] – “phase rotation amount setter 104b in radar transmitter further includes random code applier 111… pseudo-random code sequence”)
generate the second signal by multiplying a second unscrambled signal by a second scrambling phase code before transmission of the second signal; ([0080] – “phase rotation amounts corresponding to Doppler shift amounts and orthogonal code sequences are applied to radar transmission signals, which are then transmitted from plural transmit antennas 108 in a multiplexed manner”)
apply a third scrambling phase code to the first echo, ([0049] – “receives signals (radar reflected waves) reflected from a nearby object”) the third scrambling phase code being a conjugate of the first scrambling phase code; and ([0194-195], [0355-0360] – “coded Doppler demultiplexer 212 performs a code separation process, as given by following equation 35/81… complex conjugate operator”)
apply a fourth scrambling phase code to the second echo, the fourth scrambling phase code being a conjugate of the second scrambling phase code. ([0194] – “code separation process may be performed on, for example, all of nfd=l , ... , NnM for all the candidates of DopCase”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kishigami’s known technique to Stirling-Gallacher in view of Stettiner’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Stirling-Gallacher in view of Stettiner teaches a base multiplexed MIMO transmission; (2) Kishigami teaches a specific technique of multiplexing transmission by implementing phase rotation through code; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system allowing for more accurate sensing; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim 31, 34, 35 rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher in view of Murakami et al (US 9048988 B2; hereinafter “Murakami”).

Regarding claim 31,
Stirling-Gallacher teaches:
A method of implementing a MIMO radar, the method comprising: 
transmitting a first signal via a first transmitter ([0065] – transmit antenna 61)  of a radar antenna array during a first chirp cycle, the first signal having a first duration and modulated across a first frequency range; (Fig. 9; [0065] – transmit signal T61)
transmitting a second signal via a second transmitter ([0065] – transmit antenna 62) of the radar antenna array during the first chirp cycle, the second signal having a second duration and modulated across a second frequency range, (Fig. 9; [0065] – transmit signal T62; [0067] – each transmit antenna or each group of transmit antennas transmits a different transmit signal, in particular comprising pulses covering a different bandwidth and/or being differently frequency modulated, which further helps to distinguish the different receive signals.) the second duration of the second signal to extend beyond an end of the first chirp cycle, the first and second durations including an overlapping period of time, ([0065] – transmit signals T61, T62 are sent with a small time offset T.sub.0 from each other and therefore overlap in time)
the first and second frequency ranges including an overlapping frequency range; (Fig. 10; [0067] – same transmit signals (same pulses)… used for each of the transmit antennas.)
transmitting a third signal via the first transmitter during a second chirp cycle, the third signal corresponding to a second instance of the first signal; (Fig. 9 – see annotations below)
transmitting a fourth signal via the second transmitter during the second chirp cycle, the fourth signal corresponding to a second instance of the second signal, a beginning of the second chirp cycle corresponding to the end of the first chirp cycle such that an ending of the second signal occurs during the second chirp cycle; (Fig. 9 – see annotations below)

    PNG
    media_image1.png
    423
    847
    media_image1.png
    Greyscale

determining a first echo received at a receiver of the radar antenna array corresponds to the first signal, the first echo produced by the first signal reflecting off an object; and ([0068] – first transmit signal T61 and reception of radiation of said first transmit signal by at least one receive antenna 63, 64 due to the length of the signal path from said first transmit antenna 61 to said at least one receive antenna 63, 64 and any movement of the object 1 reflecting said first transmit signal T61.)
determining a second echo received at the receiver corresponds to the second signal, the second echo produced by the second signal reflecting off the object. ([0068] – same determining step as discussed supra for first signal/echo, i.e. second transmit signal T62 and reception of radiation of said second transmit signal by at least one receive antenna 63, 64 due to the length of the signal path from said second transmit antenna 62 to said at least one receive antenna 63, 64 and any movement of the object 1 reflecting said second transmit signal T62.)

Stirling-Gallacher does not teach:
combining the first and second chirp cycles in a baseband prior to processing the first, second, third, and fourth signals for transmission

Murakami teaches:
combining the first and second chirp cycles in a baseband prior to processing the first, second, third, and fourth signals for transmission (Fig. 29; [0195] – “In MIMO-OFDM transmission apparatus 2800, mapping section 2802 receives transmission data 2801 and frame configuration signal 113 as input and outputs baseband signal 103A of channel A, baseband signal 103B of channel B and baseband signal 103C of channel C”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Murakami’s known technique to Stirling-Gallacher’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Stirling-Gallacher teaches a base multiplexed MIMO system; (2) Murakami teaches a specific technique of implementing baseband signal prior to transmission in multiplexed MIMO (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more efficient system and; (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 34,
	Stirling-Gallacher in view of Murakami teaches the invention as claimed and discussed above.
	Stirling-Gallacher further teaches:
The method of claim 31, wherein the radar antenna array includes a plurality of transmitters to transmit a plurality of signals, the plurality of transmitters including the first and second transmitters and the plurality of signals including the first and second signals, ([0063] – “two transmit antennas 61, 62, that each transmits radiation to a scene (e.g. an object 1) as a respective transmit signal T61, T62”) the method further including defining a waveform for the plurality of signals to enable a maximum unambiguous velocity detectable by the radar antenna array to remain substantially constant for different numbers of transmitters in the plurality of transmitters. (By defining waveform such that first and second durations are overlapping in time, the chirp PRI is much shorter compared to conventional TDM.  According to instant application’s specification, a much shorter PRI means that a much higher maximum unambiguous velocity is possible with higher numbers of transmitters when compared with a conventional TDM approach (see Paras. 0039-0047 )

Regarding claim 35,
Stirling-Gallacher in view of Murakami teaches the invention as discussed and claimed above:
Stirling-Gallacher further teaches:
The method of claim 31, further including initiating the transmission of the second signal a time delay after initiation of the transmission of the first signal, ([0065] – transmit signals T61, T62 are sent with a small time offset T.sub.0 from each other; [0070] – time delay delta.t is used… for the control of the time offset T.sub.0)
the time delay being shorter than the first duration ([0066] – time offset T.sub.0 is controlled to be smaller than the time duration T.sub.b of a complete frequency modulated pulse of said first transmit signal T61.)  and shorter than the second duration. ([0067] – same transmit signals (same pulses)… used for each of the transmit antennas. Because the first duration is equal to the second duration, a time delay shorter than first duration is also shorter than second duration.)

Claim 32, 47 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher in view of Murakami as applied to claim 31 above, and further in view of Kishigami.

Regarding claim 32,
Stirling-Gallacher in view of Murakami teaches the invention as discussed and claimed above:

Stirling-Gallacher in view of Murakami does not explicitly teach:
The method of claim 31, further including determining a characteristic of the object, the characteristic of the object corresponding to at least one of elevation, azimuth, range, or velocity.

Kishigami teaches:
The method of claim 31, further including determining a characteristic of the object, the characteristic of the object corresponding to at least one of elevation, azimuth, ([0051] – “performs, for example, spatial fast Fourier transform (FFT) processing (processing for direction of arrival estimation of the reflected waves)”)  range, ([0380] – “distance information R(f.sub.b) based on the beat frequency index”) or velocity. [0381] – “Direction estimator 213c may output Doppler velocity information v.sub.d of the target detected,”) (As best interpreted by examiner, these limitations are listed in the alternative and only one is required by the claim)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kishigami’s known technique to Stirling-Gallacher in view of Murakami’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Stirling-Gallacher in view of Murakami teaches a base MIMO system in which object imaging occurs; (2) Kishigami teaches a technique of determining detected target information; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by providing more detailed detected target information and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 47,
	Stirling-Gallacher in view of Murakami teaches the invention as claimed and discussed above.

	Stirling-Gallacher in view of Murakami does not teach:
generating the first signal by multiplying a first unscrambled signal by a first scrambling phase code before transmission of the first signal; 
generating the second signal by multiplying a second unscrambled signal by a second scrambling phase code before transmission of the second signal; 
applying a third scrambling phase code to the first echo, the third scrambling phase code being a conjugate of the first scrambling phase code; and 
applying a fourth scrambling phase code to the second echo, the fourth scrambling phase code being a conjugate of the second scrambling phase code.

Kishigami teaches:
generating the first signal ([0069] – “Radar transmitter 100 generates radar signals”)  by multiplying a first unscrambled signal by a first scrambling phase code before transmission of the first signal; ([0077-79] – “Phase rotation amount setter 104 sets phase rotation amounts for phase rotators 107 (in other words, phase rotation amounts corresponding to coded Doppler multiplexing transmission). Phase rotation amount setter 104 includes, for example, Doppler shift setter 105 and coder 106.”; [0307-314] – “phase rotation amount setter 104b in radar transmitter further includes random code applier 111… pseudo-random code sequence”)
generating the second signal by multiplying a second unscrambled signal by a second scrambling phase code before transmission of the second signal; ([0080] – “phase rotation amounts corresponding to Doppler shift amounts and orthogonal code sequences are applied to radar transmission signals, which are then transmitted from plural transmit antennas 108 in a multiplexed manner”)
applying a third scrambling phase code to the first echo, ([0049] – “receives signals (radar reflected waves) reflected from a nearby object”) the third scrambling phase code being a conjugate of the first scrambling phase code; and ([0194-195], [0355-0360] – “coded Doppler demultiplexer 212 performs a code separation process, as given by following equation 35/81… complex conjugate operator”)
applying a fourth scrambling phase code to the second echo, the fourth scrambling phase code being a conjugate of the second scrambling phase code. ([0194] – “code separation process may be performed on, for example, all of nfd=l , ... , NnM for all the candidates of DopCase”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kishigami’s known technique to Stirling-Gallacher in view of Murakami’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Stirling-Gallacher in view of Murakami teaches a base multiplexed MIMO transmission; (2) Kishigami teaches a specific technique of multiplexing transmission by implementing phase rotation through code; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system allowing for more accurate sensing; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher in view of Murakami as applied to claim 31 above, and further in view of Millar.

Regarding claim 39,
Stirling-Gallacher in view of Murakami teaches the invention as claimed and discussed above.

	Stirling-Gallacher in view of Murakami does not teach:

The method of claim 31, further including initiating the transmission of the first and second signals at a same time, the first signal beginning to start at a first frequency and the second signal beginning to start at a second frequency, the first frequency separated from the second frequency by a frequency offset value, the 

Millar teaches:
The method of claim 31, further including initiating the transmission of the first (Fig. 2, element 202) and second signals (Fig. 2, element 204) at a same time, (Fig. 2, time t.sub.0 ) the first signal beginning to start at a first frequency (Fig. 2, frequency F.sub.1A) and the second signal beginning to start at a second frequency, (Fig. 2, frequency F.sub2A) the first frequency separated from the second frequency by a frequency offset value, (Fig. 2, frequency offset f.sub.x) the (Fig. 2, first frequency range = (F.sub.1B) – (F.sub.1A) and smaller than the second frequency range. (Fig. 2, second frequency range = (F.sub.2B) – (F.sub.2A))


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Millar’s known technique to Stirling-Gallacher in view of Murakami’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Stirling-Gallacher in view of Murakami teaches a base multiplexed MIMO transmission; (2) Millar teaches a specific technique of implementing frequency offset for MIMO multiplexing; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results (see Stirling-Gallacher [0067]) and resulted in an improved system by helping to distinguish between receive signals; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Claim 46, 48 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher in view of Murakami as applied to claim 31 above, and further in view of Stettiner.

Regarding claim 46,
	Stirling-Gallacher in view of Murakami teaches the invention as claimed and discussed above.

	Stirling-Gallacher in view of Murakami does not teach:
The method of claim 31, further including generating the first and second signals based on a window function.

Stettiner teaches:
The method of claim 31, further including generating the first and second signals based on a window function. ([0233, 0247] – “rather than apply a windowing function in the receive processing, it is applied in the transmitter to the transmitted chirps. In particular, the distribution of the frequency hopping sequence used in the transmitter is configured appropriately to reduce sidelobes in the residual range spectrum R.sub.ε without effecting the Doppler spectrum. Thus, the windowing is performed in the transmission stage rather than in the reception stage.”)]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Stettiner’s known technique to Stirling-Gallacher in view of Murakami’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Stirling-Gallacher in view of Murakami teaches a base multiplexed MIMO system; (2) Stettiner teaches a specific technique of applying a window function prior to transmission; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by improving sidelobe performance without disturbing Doppler data processing (see Stettiner [0046]) and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 48,
Stirling-Gallacher in view of Murakami teaches the invention as discussed and claimed above:

Stirling-Gallacher in view of Murakami does not explicitly teach:
The method of claim 31, further including: 
generating a virtual array matrix based on range and velocity values calculated from an analysis of the first and second echoes, the virtual array matrix arranging the range and velocity values according to a virtual uniform rectangular antenna array, the virtual uniform rectangular antenna array different than a physical arrangement of the first and second transmitters in the antenna array; and 
estimating angle of arrival information associated with the object based on a fast Fourier transform analysis of the virtual array matrix.

Stettiner teaches:
generating a virtual array matrix based on range and velocity values calculated from an analysis of the first and second echoes, the virtual array matrix arranging the range and velocity values according to a virtual uniform rectangular antenna array, the virtual uniform rectangular antenna array different than a physical arrangement of the first and second transmitters in the antenna array; and ([0219] – Figs. 27a-c)
estimating angle of arrival information associated with the object based on a fast Fourier transform analysis of the virtual array matrix. ([0219] – Figs. 27a-c)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Stettiner’s known technique to Stirling-Gallacher in view of Murakami’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Stirling-Gallacher in view of Murakami teaches a base multiplex MIMO system in which an object is imaged; (2) Stettiner teaches a technique of arranging a range-Doppler map and inputting range-Doppler map to azimuth/elevation processing (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by providing increased information of the imaged object and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim 50 rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher in view of Stettiner as applied to claim 16 above and further in view of Murakami.

Regarding claim 50,
	Stirling-Gallacher in view of Stettiner teaches the invention as claimed and discussed above. 

Stirling-Gallacher further teaches:	
The non-transitory computer readable medium of claim 16, wherein the instructions cause the machine to: 
cause transmission of the first (Fig. 9; [0065] – transmit signal T61) and second signals ([0065] – transmit signal T62) during a first chirp cycle, the second duration of the second signal to extend beyond an end of the first chirp cycle;  ([0065] – transmit signals T61, T62 are sent with a small time offset T.sub.0 from each other and therefore overlap in time)
cause transmission of third and fourth signals during a second chirp cycle following the first chirp cycle, the third signal corresponding to a second instance of the first signal transmitted from the first transmitter, the fourth signal corresponding to a second instance of the second signal from the second transmitter, a beginning of the second chirp cycle corresponding to the end of the first chirp cycle such that an ending of the second signal occurs during the second chirp cycle; and (Fig. 9 – see annotations below)

    PNG
    media_image1.png
    423
    847
    media_image1.png
    Greyscale


Stirling-Gallacher in view of Stettiner does not teach:
combine the first and second chirp cycles in a baseband prior to processing the first, second, third, and fourth signals for transmission.

Murakami teaches:
combine the first and second chirp cycles in a baseband prior to processing the first, second, third, and fourth signals for transmission. (Fig. 29; [0195] – “In MIMO-OFDM transmission apparatus 2800, mapping section 2802 receives transmission data 2801 and frame configuration signal 113 as input and outputs baseband signal 103A of channel A, baseband signal 103B of channel B and baseband signal 103C of channel C”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Murakami’s known technique to Stirling-Gallacher in view of Stettiner’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Stirling-Gallacher in view of Stettiner teaches a base multiplexed MIMO system; (2) Murakami teaches a specific technique of implementing baseband signal prior to transmission in multiplexed MIMO (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more efficient system and; (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami in view of Stirling-Gallacher.

Regarding claim 52,
	Kishigami teaches:
An apparatus comprising: 
memory; ([0621] – “memory”)
machine readable instructions: and ([0621] – “CPU executing the control program”)
processor circuitry to execute the machine readable instructions to: 
generate a first signal ([0069] – “Radar transmitter 100 generates radar signals) by multiplying a first unscrambled signal by a first scrambling phase code; and ([0077-79] – “Phase rotation amount setter 104 sets phase rotation amounts for phase rotators 107 (in other words, phase rotation amounts corresponding to coded Doppler multiplexing transmission). Phase rotation amount setter 104 includes, for example, Doppler shift setter 105 and coder 106.”; [0307-314] – “phase rotation amount setter 104b in radar transmitter further includes random code applier 111… pseudo-random code sequence”)
generate a second signal by multiplying a second unscrambled signal by a second scrambling phase code; ([0080] – “phase rotation amounts corresponding to Doppler shift amounts and orthogonal code sequences are applied to radar transmission signals, which are then transmitted from plural transmit antennas 108 in a multiplexed manner”)
cause transmission of the first signal via a first transmitter of a radar antenna array, ([0069] – “transmits the radar transmission signals in a defined transmission period using a transmit array antenna made up of plural (for example, N.sub.t) transmit antennas 108.) the first signal having a first duration and modulated across a first frequency range; and (Figs. 19-20; [0372-373] – frequency-modulated signals, first transmission period Tr#1)
cause transmission of the second signal via a second transmitter of the radar antenna array, ([0054] – “For example, when the radar apparatus transmits transmission signals (transmission pulses) while sequentially switching Nt transmit antennas in period Tr,”) the second signal having a second duration and modulated across a second frequency range, (Figs. 20, 22, 23 – second frequency modulation ranges) (lined through limitation corresponds to element not taught by reference) the first and second frequency ranges including an overlapping frequency range; (Figs. 20, 22, 23 – first and second frequency modulation ranges include overlapping frequency ranges)
apply a third scrambling phase code to a first echo signal from a receiver of the radar antenna array, the first echo produced by the first signal reflecting off an object, ([0049] – “receives signals (radar reflected waves) reflected from a nearby object”) the third scrambling phase code being a conjugate of the first scrambling phase code; and ([0194-195], [0355-0360] – “coded Doppler demultiplexer 212 performs a code separation process, as given by following equation 35/81… complex conjugate operator”)
apply a fourth scrambling phase code to a second echo signal from the receiver, the second echo produced by the second signal reflecting off the object, the fourth scrambling phase code being a conjugate of the second scrambling phase code; and ([0194] – “code separation process may be performed on, for example, all of nfd=l , ... , NnM for all the candidates of DopCase”)
determine the first echo corresponds to the first signal; and ([0180] – “performs discrimination (in other words, also referred to as determination or identification) of transmit antennas 108 and discrimination of Doppler frequencies (in other words, Doppler velocities or relative velocities).”; [0252] – This enables radar apparatus 10 to discriminate transmit antennas 108 corresponding to coded Doppler multiplexed signals])
determine the second echo corresponds to the second signal. (Id.)

Kishigami does not teach:
the first and second durations including an overlapping period of time

Stirling-Gallacher teaches:
the first and second durations including an overlapping period of time ([0065] – transmit signals T61, T62 are sent with a small time offset T.sub.0 from each other and therefore overlap in time)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Stirling-Gallacher’s known technique to Kishigami’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Kishigami teaches a base technique for MIMO of multiplexing transmission by implementing phase rotation through code; (2) Stirling-Gallacher teaches a specific technique of overlapping transmissions in time within multiplexed MIMO transmission; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in more efficient sensing; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 53, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami in view of Stirling-Gallacher as applied to claim 52 above, and further in view of Stettiner.

Regarding claim 53,
Kishigami in view of Stirling-Gallacher teaches the invention as claimed and discussed above.
	
Kishigami in view of Stirling-Gallacher does not teach:
generate a virtual array matrix based on range and velocity values calculated from an analysis of the first and second echoes, the virtual array matrix arranging the range and velocity values according to a virtual uniform rectangular antenna array, the virtual uniform rectangular antenna array different than a physical arrangement of the first and second transmitters in the antenna array; and 
estimate angle of arrival information associated with the object based on a fast Fourier transform analysis of the virtual array matrix.

Stettiner teaches:
The apparatus of claim 52, wherein the processor circuitry is to: 
generate a virtual array matrix based on range and velocity values calculated from an analysis of the first and second echoes, the virtual array matrix arranging the range and velocity values according to a virtual uniform rectangular antenna array, the virtual uniform rectangular antenna array different than a physical arrangement of the first and second transmitters in the antenna array; and ([0219] – Figs. 27a-c)
estimate angle of arrival information associated with the object based on a fast Fourier transform analysis of the virtual array matrix. ([0156] – “(2) elevation angle; and (3) azimuth angle”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Stettiner’s known technique to Kishigami in view of Stirling Gallacher’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Kishigami in view of Stirling-Gallacher of teaches a base multiplexed MIMO system; (2) Stettiner teaches a specific technique of applying a window function prior to transmission in multiplexed MIMO systems; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by improving sidelobe performance without disturbing Doppler data processing (see Stettiner [0046]) and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 55,
	Kishigami in view of Stirling-Gallacher teaches the invention as claimed and discussed above.

	Kishigami in view of Stirling-Gallacher does not teach:
The apparatus of claim 52, wherein the processor circuitry is to generate the first and second signals based on a window function.

Stettiner teaches:
The apparatus of claim 52, wherein the processor circuitry is to generate the first and second signals based on a window function. ([0233, 0247] – “rather than apply a windowing function in the receive processing, it is applied in the transmitter to the transmitted chirps. In particular, the distribution of the frequency hopping sequence used in the transmitter is configured appropriately to reduce sidelobes in the residual range spectrum R.sub.ε without effecting the Doppler spectrum. Thus, the windowing is performed in the transmission stage rather than in the reception stage.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Stettiner’s known technique to Kishigami in view of Stirling-Gallacher known device ready for improvement to yield predictable results. Such a finding is proper because (1) Kishigami in view of Stirling-Gallacher teaches a base multiplexed MIMO system; (2) Stettiner teaches a specific technique of applying a window function prior to transmission; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by improving sidelobe performance without disturbing Doppler data processing (see Stettiner [0046]) and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami in view of Stirling-Gallacher as applied to claim 52 above, and further in view of Murakami.

Regarding claim 54,
	Kishigami in view of Stirling-Gallacher teaches the invention as claimed and discussed above. 

	Stirling-Gallacher further teaches:
The apparatus of claim 52, wherein the processor circuitry is to: 
cause transmission of the first and second signals during a first chirp cycle, (Fig. 9; [0065] – transmit signals T61, T62) the second duration of the second signal to extend beyond an end of the first chirp cycle; (Fig. 9 – see annotations below)
cause transmission of third and fourth signals during a second chirp cycle following the first chirp cycle, the third signal corresponding to a second instance of the first signal transmitted from the first transmitter, the fourth signal corresponding to a second instance of the second signal from the second transmitter, a beginning of the second chirp cycle corresponding to the end of the first chirp cycle such that an ending of the second signal occurs during the second chirp cycle; and (Fig. 9 – see annotations below)
    PNG
    media_image1.png
    423
    847
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Stirling-Gallacher’s known technique to Kishigami’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Kishigami teaches a base technique for MIMO of multiplexing transmission by implementing phase rotation through code; (2) Stirling-Gallacher teaches a specific technique of overlapping transmissions in time within multiplexed MIMO transmission; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in more efficient sensing; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Kishigami in view of Stirling-Gallacher does not teach:
combine the first and second chirp cycles in a baseband prior to processing the first, second, third, and fourth signals for transmission.

Murakami teaches:
combine the first and second chirp cycles in a baseband prior to processing the first, second, third, and fourth signals for transmission. (Fig. 29; [0195] – “In MIMO-OFDM transmission apparatus 2800, mapping section 2802 receives transmission data 2801 and frame configuration signal 113 as input and outputs baseband signal 103A of channel A, baseband signal 103B of channel B and baseband signal 103C of channel C”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Murakami’s known technique to Kishigami in view of Stirling-Gallacher’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Kishigami in view of Stirling-Gallacher teaches a base multiplexed MIMO system; (2) Murakami teaches a specific technique of implementing baseband signal prior to transmission in multiplexed MIMO (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more efficient system and; (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JULIANA CROSS/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648